

	

		II

		109th CONGRESS

		1st Session

		S. 96

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To target Federal funding for research and development,

		  to amend section 1928 of the Social Security Act to encourage the production of

		  influenza vaccines by eliminating the price cap applicable to the purchase of

		  such vaccines under contracts entered into by the Secretary of Health and Human

		  Services, to amend the Internal Revenue Code of 1986 to establish a tax credit

		  to encourage vaccine production capacity, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Flu Vaccine Incentive Act of

			 2005 or the FLU-VIA.

		2.FindingsCongress makes the following

			 findings:

			

				(1)

				30 years ago, more than a dozen companies produced the influenza

			 vaccine in the United States. As of 2004, only 2 companies make the vaccine for

			 the United States.

			

				(2)

				Currently, the influenza vaccine is grown in eggs through a

			 process that takes approximately 6 months and consumes tens of thousands of

			 eggs.

			(3)Companies are

			 developing new technologies for the faster and safer production of the

			 influenza vaccine. For example, one manufacturer is testing a process that

			 relies on cell lines from silk moths, a technique that promises to shave the

			 production time by at least a month and reduce the costs significantly.

			(4)The United States

			 should do all that it can to encourage research and development of new

			 technologies for the production of influenza vaccines.

			3.Targeting

			 appropriated funds for research and developmentEffective as if included in the enactment of

			 the Consolidated Appropriations Act, 2005 (Public Law 108–447), under the

			 heading relating to Public Health and Social Services Emergency

			 Fund under title II of division F, strike , and if determined

			 necessary by the Secretary, the purchase of influenza vaccine,.

		

			4.

			Elimination of price cap for the purchase of influenza

			 vaccines

			

				(a)

				In general

				

					(1)

					Vaccines for children program

					Section 1928(d)(3) of the

			 Social Security Act (42 U.S.C.

			 1396s(d)(3)) is amended—

					

						(A)

						in subparagraph (B), by striking With and

			 inserting Except as provided in subparagraph (D), with;

			 and

					

						(B)

						by adding at the end the following new subparagraph:

						

							

								(D)

								Nonapplication to influenza vaccines

								With respect to contracts entered into for the purchase of a

				pediatric vaccine that is an influenza vaccine, and to the maximum extent

				practicable, with respect to any other contracts entered into by the Secretary

				for the purchase of an influenza vaccine, the price for the purchase of such

				vaccine shall be established without regard to subparagraph (B).

							.

					

					(2)

					Effective date

					The amendments made by paragraph (1) shall apply to contracts

			 entered into on or after the date of enactment of this Act.

				

				(b)

				Application to purchases for other Federal programs

				Section 1928(d)(3)(D) of the Social

			 Security Act (42 U.S.C.

			 1396s(d)(3)(D)), as amended by subsection (a), shall apply with

			 respect to the purchase of an influenza vaccine by any Federal agency and in

			 lieu of the price that would otherwise apply to such a purchase under the

			 schedule for the purchase of drugs by the Veterans Administration under section

			 8126 of title 38, United States Code, under agreements negotiated by the

			 Secretary of Health and Human Services under

			 section

			 340B of the Public Health

			 Service Act (42 U.S.C. 256b), or

			 otherwise.

			

			5.

			Incentives for the construction of influenza vaccine

			 manufacturing facilities

			

				(a)

				Influenza vaccine manufacturing facilities investment tax

			 credit

				

					(1)

					Allowance of credit

					Section 46 of the Internal Revenue Code of 1986 (relating to

			 amount of investment credit) is amended by striking and at the

			 end of paragraph (1), by striking the period at the end of paragraph (2) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

					

						

							(3)

							the influenza vaccine manufacturing facilities investment

				credit.

						.

				

					(2)

					Amount of credit

					Section 48 of such Code is amended by adding at the end the

			 following new subsection:

					

						

							(c)

							Influenza vaccine manufacturing facilities investment

				credit

							

								(1)

								In general

								For purposes of section 46, the influenza vaccine manufacturing

				facilities investment credit for any taxable year is an amount equal to 20

				percent of the qualified investment for such taxable year.

							

								(2)

								Qualified investment

								For purposes of paragraph (1), the qualified investment for any

				taxable year is the basis of each influenza vaccine manufacturing facilities

				property placed in service by the taxpayer during such taxable year.

							

								(3)

								Influenza vaccine manufacturing facilities property

								For purposes of this subsection, the term influenza

				vaccine manufacturing facilities property means real and tangible

				personal property—

								

									(A)

									(i)

										the original use of which commences with the taxpayer,

				or

									

										(ii)

										which is acquired through purchase (as defined by section

				179(d)(2)),

									

									(B)

									which is depreciable under section 167,

								

									(C)

									which is used for the manufacture, distribution, or research

				and development of influenza vaccines, and

								

									(D)

									which is in compliance with any standards and regulations which

				are promulgated by the Food and Drug Administration, the Occupational Safety

				and Health Administration, or the Environmental Protection Agency and which are

				applicable to such property.

								

								(4)

								Certain progress expenditure rules made applicable

								Rules similar to rules of subsections (c)(4) and (d) of section

				46 (as in effect on the day before the date of the enactment of the Revenue

				Reconciliation Act of 1990) shall apply for purposes of this subsection.

							

								(5)

								Termination

								This subsection shall not apply to any property placed in

				service after December 31, 2014.

							.

				

				(b)

				Technical amendments

				

					(1)

					Subparagraph (C) of section 49(a)(1) of the Internal Revenue Code

			 of 1986 is amended by striking and at the end of clause (ii), by

			 striking the period at the end of clause (iii) and inserting ,

			 and, and by adding at the end the following new clause:

					

						

							(iv)

							the basis of any influenza vaccine manufacturing facilities

				property.

						.

				

					(2)

					Subparagraph (E) of section 50(a)(2) of such Code is amended by

			 inserting or 48(c)(4) before the period.

				

					(3)

					(A)

						The section heading for section 48 of such Code is amended to

			 read as follows:

						

							

								48.

								Other credits

							.

					

						(B)

						The table of sections for subpart E of part IV of subchapter A of

			 chapter 1 of such Code is amended by striking the item relating to section 48

			 and inserting the following:

						

							

								Sec. 48. Other

				credits.

							

							.

					

				(c)

				Effective date

				The amendments made by this section shall apply to property

			 placed in service after December 31, 2004, under rules similar to the rules of

			 section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day

			 before the date of enactment of the Revenue Reconciliation Act of 1990).

			

